Citation Nr: 0724816	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-18 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a chest 
condition (claimed as aortic valve insufficiency) and, if so, 
whether service connection is warranted for aortic stenosis 
status post aortic valve replacement.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The RO denied service connection for a chest condition in 
a June 1971 rating decision.  The veteran did not appeal that 
decision, and it is final.

2.  Some of the new evidence submitted subsequent to June 
1971 in support of the veteran's claim to reopen is material.

3.  The veteran's aortic stenosis, status post aortic valve 
replacement, is not related to any injury or disease incurred 
in service.

4.  The veteran's left shoulder disability is not the result 
of VA hospital care, medical or surgical treatment or 
examination.


CONCLUSIONS OF LAW

1.  The June 1971 RO rating decision that denied service 
connection for a chest condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2006).
2.  New and material evidence has been received, and the 
veteran's claim for service connection for a chest condition 
(claimed as aortic valve insufficiency) is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  Aortic stenosis, status post aortic valve replacement, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

4.  Compensation under 38 C.F.R. § 1151 for a left shoulder 
disability is not warranted.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
October 2003 (service connection aortic valve condition) and 
January 2004 (38 U.S.C.A. § 1151 claim for left shoulder 
disability) prior to the initial AOJ decision in July 2004.  
Although these notices were deficient in that they failed to 
provide notice to the veteran of the fourth Pelegrini II 
element, notice of this element was provided in a January 
2005 letter.  These letters read as a whole advised the 
veteran of the all the Pelegrini II elements as stated above.  
The veteran's claims were readjudicated in June 2005 after 
affording him with an opportunity to respond to the January 
2005 letter.  Thus the Board finds that VA has cured the late 
timing of the notice of the fourth Pelegrini II element by 
providing appropriate notice and subsequent adjudication on 
the veteran's claims.  Thus such error is not prejudicial to 
the veteran.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board also notes that the veteran was not provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
that a disability rating and an effective date for the award 
of benefits will be assigned if the benefits sought are 
awarded.  However, given the denial of the veteran's claims, 
any questions as to a disability rating or effective date are 
moot.  Thus the Board finds that the veteran has not been 
prejudiced by VA's failure to provide notice on these 
elements of his claims.

The Board also notes that during the pendency of this appeal, 
the Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established additional requirements with respect to the 
content of notice for reopening claims.  Since the Board is 
reopening the veteran's claim for a chest condition, any 
failure to provide notice as specified in Kent is harmless 
error.  

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
inpatient and outpatient records are in the file for 
treatment from February 1971, August through September 1987, 
and May 2003 through March 2005.  Although the veteran 
testified he was seen prior to July 2002 by private medical 
care providers relating to his heart condition, he has not 
provided any release for VA to obtain those records or 
provided them himself.  In addition, the veteran testified 
that he now receives disability benefits from the Social 
Security Administration due to his aortic valve replacement 
and left shoulder disability.  However, he also said that VA 
had all the records that were submitted to the Social 
Security Administration.  Thus, the Board does not find any 
obligation on VA's part to seek to obtain these Social 
Security Administration records as doing so would only result 
in duplicative evidence.  

The veteran was notified in the rating decision and Statement 
of the Case of what evidence the RO had obtained and 
considered in rendering its decision.  He has not identified 
any additional evidence.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination on his claim for compensation under 
38 U.S.C.A. § 1151 for a left shoulder disability in May 2004 
and February 2005.  

As for the veteran's claim for service connection for aortic 
valve insufficiency, the Board finds that examination is not 
needed because there is no persuasive evidence that the 
currently diagnosed condition may be associated with his 
military service.  His service medical records show no 
pertinent complaints or diagnoses of a heart disorder.  
Rather the service medical records reflect that the veteran 
was treated for residuals of a respiratory disorder that had 
resolved by the time he separated from service.  Furthermore, 
although the veteran has alleged a continuity of 
symptomatology since his separation of service, the medical 
evidence does not show treatment for any heart condition 
until almost 33 years after service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Since there is no persuasive evidence indicating 
that a possible nexus, or relationship, exists between the 
claimed condition and the veteran's military service, VA 
examination is not required.  38 C.F.R. § 3.159(c)(4)(i)(C) 
(2006). 
  
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Claim to Reopen for Service Connection for a Chest 
Condition 
(Claimed as Aortic Valve Insufficiency)

In August 2003, the veteran filed a claim for service 
connection for aortic valve insufficiency.  By a June 1971 
rating decision, the veteran was denied service connection 
for a chest condition on the basis that there was no evidence 
of a current disability.  The Board finds that the veteran's 
current claim for service connection for aortic valve 
insufficiency is a claim to reopen the previously denied 
claim for service connection for a chest condition because he 
relies upon the same facts relating to an in-service 
incurrence that were considered in the June 1971 denial.  
Instead of relying on a new factual basis of what occurred in 
service, he only makes a different argument as to what those 
facts show.  

Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  The 
veteran did not indicate disagreement with the June 1971 
rating decision with one year of its issuance.  Therefore, it 
is final.  38 U.S.C.A. § 7105 (West 2002).

Thus the issue on appeal has been characterized as shown 
above because there was a prior final decision on this claim.  
The Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of whether the RO failed to do so, as they did in 
this case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  The 
Board has jurisdiction to consider the issue of whether new 
and material evidence has been submitted because that issue 
is part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) (West 2002) that 
the Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

The Board may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed 
on or after August 29, 2001, such as this one, "new" 
evidence is defined as evidence not previously submitted to 
agency decision makers and "material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2006).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The evidence received subsequent to June 1971 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

New evidence received since June 1971 that is relevant to the 
veteran's claim includes the veteran's statements and 
testimony, VA inpatient treatment records from 1987 and 
October through November 2003, VA outpatient treatment 
records from August through September 1987 and May 2003 
through March 2005, private hospital records from October 
2003, and a lay statement from the veteran's brother dated in 
August 2004. 

Presuming the credibility of the above evidence, the Board 
finds that some of this evidence is material.  Specifically, 
in that the previous denial was based on no finding of a 
current disability, the October 2003 private hospital records 
and the VA outpatient and inpatient treatment records from 
May 2003 through November 2003 show that the veteran has a 
current heart condition, i.e., aortic stenosis, status post 
aortic valve replacement.  This evidence is material in that 
it relates to a previously unestablished fact.  The Board, 
therefore, reopens the veteran's claim.  Since the RO made a 
determination of the veteran's claim on the merits, the Board 
finds that it can consider the merits of the veteran's claim 
with no prejudice to him.

The veteran now contends that he had a preexisting heart 
condition when he entered service that was aggravated by his 
duties in service as a boiler man, and that his current 
condition (aortic stenosis, status post aortic valve 
replacement) is directly related to the in-service 
aggravation of his preexisting heart condition.  The 
preexisting heart condition claimed by the veteran was that 
he was born with an enlarged heart and had rheumatic fever as 
child.  The veteran testified at a video hearing before the 
undersigned in March 2006 that he began having chest pains 
while working as a boiler man on a ship in the Navy and that 
his MOS was switched because of this to engineman.  He said 
that the pain felt like bees stinging his chest and he was 
unable to breath.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 2002).  The presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b) (2006).  In 
determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1) (2006).  History given by the 
veteran, which conformed to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  
38 C.F.R. § 3.304(b)(2) (2006).

The veteran's service medical records do not reveal any 
finding of a heart condition upon his entrance into service.  
His entrance examination in May 1969 reveals that his chest 
x-ray was negative for any abnormalities.  No abnormality was 
found upon physical examination either.  Thus the veteran is 
presumed to have been in sound condition at the time he 
entered into service.  Despite the veteran's history of being 
born with an enlarged heart (and his brother's lay testimony 
of the same), there is no evidence that this condition 
existed at the time he entered service.  Such condition would 
clearly have been revealed by the chest x-ray.  Furthermore, 
although the veteran states he had rheumatic fever as a 
child, there is no evidence that, at the time of the 
veteran's entrance examination, this had caused any permanent 
heart damage.  

Thus the Board will only consider whether the veteran's 
current heart condition (aortic stenosis, status post aortic 
valve replacement) was incurred in service.  A review of the 
service medical records does not show that the veteran was 
treated for or diagnosed to have a heart condition during 
service.  The service medical records show that the veteran 
complained of chest pain and shortness of breath in November 
1969, but this was considered related to a respiratory 
problem rather than a cardiac problem.  Chest x-rays showed 
signs of an old granulomatous disease.  Additional x-rays 
taken a week later showed possible lesion in the left upper 
hilar cavity.  The veteran reported a history of exposure to 
tuberculosis (mother) during childhood.  He was sent for a 
consult.  At the time of the consult, the veteran was 
asymptomatic without chest pain or cough.  Chest films were 
reviewed, including lordotic view, and it was determined that 
there was no evidence of any active pulmonary tuberculosis or 
inflammatory disease but rather the x-rays were compatible 
with healed granulomatous disease.  No heart condition was 
noted as being revealed on the chest films.  It was 
recommended that follow-up chest x-rays be conducted in three 
months.

Follow-up chest x-rays were conducted in February 1970, which 
revealed he still had calcified nodes in the left hilar area, 
but no evidence of active disease.  The veteran continued to 
complain of a productive cough but no chest pain.  The 
veteran's separation examination was conducted in August 
1970.  Chest x-ray taken at that time did not reveal any 
abnormalities.  

Post-service medical evidence shows the veteran was seen at a 
VA medical facility in February 1971 with complaints of left 
chest pain, chills and fever.  Physical examination of the 
heart revealed it to have normal sinus rhythm.  A chest x-ray 
revealed the heart to be of normal size.  Thus no cardiac 
abnormality was found.  

The first post-service evidence of any problem with the 
veteran's heart is seen in a 1987 VA hospitalization.  The 
veteran was hospitalized for a broken left tibia incurred in 
a motor vehicle accident.  It was noted that an 
electrocardiogram (EKG) showed left ventricular hypertrophy 
with QRS widening.  However, no further cardiac workup is 
shown.  The first treatment note showing a diagnosis of 
aortic stenosis is from May 2003, although it indicates the 
veteran was diagnosed the previous year.  Thus the medical 
evidence shows that the first diagnosis of aortic stenosis 
was made in 2002, which is consistent with the veteran's 
report that he was diagnosed in July 2002. 

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's current heart condition (aortic stenosis, status 
post aortic valve replacement) is related to any injury or 
disease incurred in service.  The service medical records 
fail to show any heart condition in service.  The first VA 
treatment after service in February 1971 also fails to show 
any sign of a heart condition including aortic stenosis.  The 
first evidence of any heart condition is not until 1987 when 
left ventricular hypertrophy was noted on an EKG.  However, 
it is not clear whether this is related to the veteran's 
current diagnosis of aortic stenosis since there is no 
evidence that a cardiac workup was done at that time.  The 
first evidence of a diagnosis of aortic stenosis is not until 
2002, almost 32 years after the veteran's discharge from 
service.  Given the lapse in time between the veteran's 
discharge in September 1970 and a diagnosis of aortic 
stenosis 32 years later, the Board finds that the evidence 
does not support the conclusion that there is a nexus between 
the veteran's aortic stenosis and his military service.  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service)

Furthermore, although the veteran has stated that he 
continued to have chest pains after service and was diagnosed 
to have a heart murmur shortly after leaving service, the 
veteran's allegation as to continuity of symptomatology, 
standing alone, is not plausible in light of the absence of 
continuous symptomatology in the medical evidence of record.  
See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  The 
medical evidence fails to establish that the veteran was 
diagnosed to have a heart murmur or was treated for 
complaints of chest pain until many years after service 
except for that one time in February 1971.  But no heart 
condition was found at that time.

The veteran's contention that his current heart condition is 
somehow related to his work as a boiler man in service is not 
supported by the record.  The service medical records show 
the veteran's problems in service were respiratory not 
cardiac in nature.  Furthermore, the veteran himself 
acknowledged in November 1985 that his problems in service 
were respiratory in nature when he filed a claim for service 
connection for a lung disorder due to inhalation of soot from 
the ship's boiler.  Thus the veteran's current effort to 
recharacterize his in-service respiratory problem as a 
cardiac problem is not convincing.

The preponderance of the evidence being against the veteran's 
claim for service connection, the benefit of the doubt 
doctrine is not applicable.  Consequently, the veteran's 
claim must be denied.

III.  38 U.S.C.A. § 1151 Claim for Left Shoulder Disability

The veteran is claiming compensation under 38 U.S.C.A. § 1151 
for a left shoulder disability that he claims was incurred 
during surgery for aortic valve replacement in October 2003.  
The veteran contends and has submitted evidence that he did 
not have any problems with his left shoulder prior to the 
surgery.  He contends afterward, however, he was noted to 
have limitation of motion of the left shoulder and was 
diagnosed to have some type of nerve injury in the left 
shoulder.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and either:

1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility, and the proximate cause 
of the disability or death was either A) 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably 
foreseeable; or

2) the disability or death was proximately caused 
by the provision of training and rehabilitation 
services by the Secretary as part of an approved 
rehabilitation program.

38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2006).

Although the initial inquiry in cases such as this is usually 
whether the veteran has an additional disability, the Board 
finds that the evidence shows that, even if he does, the 
veteran is not entitled to compensation under 38 U.S.C.A. 
§ 1151 because such additional disability was not due to VA 
hospital care, medical or surgical treatment, or examination.  
In order to be entitled to § 1151 compensation, the cause of 
the veteran's additional disability must be from hospital 
care, medical or surgical treatment, or examination furnished 
under any law administered by VA either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of Title 38.  This section defines "facilities of 
the Department" as "facilities over which the Secretary as 
direct jurisdiction."  

The medical evidence clearly shows that the veteran's aortic 
valve replacement surgery was not conducted at a VA medical 
facility.  Rather it was performed at a private hospital in 
Little Rock, Arkansas.  The evidence shows that the veteran 
requested that his surgery be performed in Little Rock so 
that he would be closer to family.  He was transferred from 
the Memphis, Tennessee, VA Medical Center (VAMC) to the 
Little Rock, Arkansas, VAMC on October 6, 2003.  The veteran 
underwent preoperative testing on October 7, 2003, at the 
Little Rock VAMC.  On October 8, 2003, the veteran was 
transferred to the University Hospital of Arkansas (UAMS 
Medical Center) where he underwent surgery for aortic valve 
replacement.  The veteran remained there until October 15, 
2003, when he was transferred back to the Little Rock VAMC 
for follow up treatment.  

Although it is clear that VA assisted the veteran in 
scheduling the surgery at UAMS, VA regulation specifically 
excludes hospital care or medical services furnished under 
contract under either 38 U.S.C.A. § 1703 or 8153 as 
activities that constitute hospital care, medical or surgical 
treatment, or examination furnished by a Department employee 
or in a Department facility.  38 C.F.R. § 3.361(f) (2006).  
Thus it is clear that the surgical treatment the veteran had 
at UAMS does not meet the requirements under § 1151 that such 
treatment be provided by a Department facility.  Furthermore, 
there is no evidence, nor has the veteran argued, that the 
doctors who performed the surgery were Department employees.  

Finally, the Board notes that the VA inpatient treatment 
records from the Little Rock VAMC subsequent to the surgery 
at UAMS show that the veteran was admitted on October 15, 
2003, with complaints of a "crick" in his neck that he 
associated with having slept wrong, and it was found two days 
later that the veteran had limitation of motion of the left 
shoulder.  The treatment records show the veteran underwent 
significant occupational therapy for pain of the neck and 
left shoulder and decreased range of motion of the shoulder 
during his post-surgical hospitalization from October 15 to 
November 19.  These records clearly show that the veteran's 
left shoulder condition improved substantially during that 
period of time.  Thus the Board finds that the evidence shows 
that the veteran's left shoulder problem existed when he was 
admitted to the VAMC in Little Rock on October 15 and was 
more accurately identified at his first occupational therapy 
session on October 17.  The veteran has not identified any 
incident or injury that occurred during those three days that 
may be the etiology of his current left shoulder disability.  

Finally, the Board finds that the medical evidence shows that 
the veteran's current left shoulder disability is not due to 
VA treatment but was ameliorated by such treatment.  The 
veteran received significant occupational therapy for his 
left shoulder during his hospitalization at the VAMC in 
Little Rock.  These treatment records clearly show a 
significant increase in functioning as a result of that 
therapy.  For example, the initial occupational therapy 
assessment found limitation of abduction of the left shoulder 
to be 65 degrees but it was 150 degrees at the time of his 
discharge.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his left shoulder disability is due to VA hospital care, 
medical or surgical treatment, or examination.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a chest condition is 
reopened, and service connection for aortic stenosis, status 
post aortic valve replacement, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left shoulder disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


